NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JAN 20 2016

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




JOSE GARCIA-CHAIDEZ,                             No. 10-71313

              Petitioner,                        Agency No. A020-450-532

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 20, 2014**
                                Pasadena, California

Before: WARDLAW and PAEZ, Circuit Judges and KENNELLY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
      Jose Garcia-Chaidez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’s (“BIA”) decision that his conviction under

California Penal Code section 273a(a) was a “crime of violence” under 18 U.S.C.

§ 16, and therefore qualified as an aggravated felony. The BIA affirmed the IJ’s

decision pretermitting Garcia-Chaidez’s application for cancellation of removal,

and ordering him removed.

      In Ramirez v. Lynch, No. 08-72896, we held that California Penal Code

section 273a(a) is categorically overbroad and indivisible, and therefore is not a

“crime of violence” and cannot constitute an aggravated felony. Because Garcia-

Chaidez appealed to the BIA only the determination that his conviction qualified as

an aggravated felony, we do not reach the IJ’s decision that he was also removable

for having committed a crime of child abuse under 8 U.S.C. § 1227(a)(2)(E).

      We therefore grant the petition and remand to the BIA for further

proceedings.

      Petition GRANTED and REMANDED.